        Case 1:16-cv-00225-MAB Document 135               Filed 04/19/21        Page 1 of 3

                                                       UNITED STATES DEPARTMENT OF COMMERCE
                                                       Office of the General Counsel
                                                       OFFICE OF THE CHIEF COUNSEL FOR TRADE ENFORCEMENT & COMPLIANCE
                                                       Washington, D.C. 20230




                                                    April 19, 2021



FILED ELECTRONICALLY VIA CM/ECF

Mario Toscano
Clerk of the Court
U.S. Court of International Trade
One Federal Plaza
New York, NY 10278-0001

Re:     Final Results of Redetermination Pursuant to Court Remand Order in POSCO v. United
States, Consol. Court No. 16-00225, Remand Mandate from CAFC Court. No. 19-1213

Dear Mr. Toscano:

       Pursuant to the Court’s order of December 21, 2020, please find attached the U.S.
Department of Commerce’s Final Results of Redetermination Pursuant to Court Remand in the
above-captioned action. The Department’s second remand redetermination is a public document.

       In accordance with Court Rule 56.2(h)(1), filing of the administrative record index for the
remand proceeding will follow under separate cover. Should you have any questions concerning
the matter, please contact me at (202) 482-5214.

                                             Respectfully submitted,


                                             /s W. Mitch Purdy
                                             W. Mitch Purdy
                                             Attorney
                                             Office of the Chief Counsel
                                                for Trade Enforcement & Compliance

Attachment
             Case 1:16-cv-00225-MAB Document 135      Filed 04/19/21   Page 2 of 3

Mr. Mario Toscano
April 19, 2021
Page 2

      cc:

      Patricia Mary McCarthy
      U.S. Department of Justice
      Commercial Litigation Branch - Civil Division
      P.O. Box 480
      Ben Franklin Station
      Washington, DC 20044
      (202) 307-0164
      Fax: (202) 514-7969
      Email: patricia.mccarthy@usdoj.gov

      Donald Bertrand Cameron
      Morris, Manning & Martin, LLP
      1401 Eye Street, NW.
      Suite 600
      Washington, DC 20005-2204
      (202) 216-4811
      Fax: (202) 408-5146
      Email: dcameron@mmmlaw.com

      Alan Hayden Price
      Wiley Rein, LLP
      1776 K Street, NW.
      Washington, DC 20006
      (202) 719-3375
      Fax: (202) 719-7049
      Email: aprice@wileyrein.com

      Timothy C. Brightbill
      Wiley Rein, LLP
      1776 K Street, NW.
      Suite 9 East
      Washington, DC 20006
      (202) 719-3138
      Fax: (202) 719-7049
      Email: tbrightbill@wileyrein.com

      Daniel Lawrence Schneiderman
      King & Spalding, LLP
      1700 Pennsylvania Avenue, NW.
      Suite 200
      Washington, DC 20006-4706
      (202) 669-6932
      Fax: (202) 737-0500
             Case 1:16-cv-00225-MAB Document 135   Filed 04/19/21   Page 3 of 3

Mr. Mario Toscano
April 19, 2021
Page 3

      Email: dschneiderman@kslaw.com

      Melissa Marie Brewer
      Kelley Drye & Warren, LLP
      3050 K Street, NW.
      Suite 400
      Washington, DC 20007-5108
      (202) 342-8807
      Fax: (202) 342-8451
      Email: mbrewer@kelleydrye.com

      Roger Brian Schagrin
      Schagrin Associates
      900 Seventh Street, NW.
      Suite 500
      Washington, DC 20001
      (202) 223-1700
      Fax: (202) 429-2522
      Email: rschagrin@schagrinassociates.com

      Thomas Martin Beline
      Cassidy Levy Kent (USA) LLP
      900 19th Street, NW.
      Suite 400
      Washington, DC 20006-2110
      (202) 567-2316
      Fax: (202) 567-2301
      Email: tbeline@cassidylevy.com
